Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 1 of 7 Page ID #:3934



     1     Mark Ravis, Esq. (SBN )
     22    David Martin, Esq. (SBN 189755)
           LAW OFFICE OF MARK RAVIS & ASSOC.
     33    26565 West Agoura Road, Suite 200
     4     Calabasas, California 91302
     4     T: (310) 295-4145
     5     F: (310) 388-5251
     5
     6     mravis99@gmail.com
     6     dhmartin99@post.harvard.edu
     7
     7
     8     Attorneys for NAACP-Compton Branch, and
     8     CORE-CA, Committee for Safe Havens
     9
     9
    10
    10                          UNITED STATES DISTRICT COURT
    11
    11
    12           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
    12
    13
    13
    14    LA ALLIANCE FOR HUMAN               CASE NO. 2:20-cv-02291 DOC-KES
          RIGHTS, et al.,
    15
    14                                         EX PARTE APPLICATION FOR
    16
    15                  Plaintiffs,            LEAVE TO APPEAR AS AMICI
          v.                                   CURIAE IN SUPPORT OF L.A.
    17
    16                                         ALLIANCE FOR HUMAN RIGHTS
    18     CITY OF LOS ANGELES, et             [DKTS. 205, 206, 213]; MEMORANDUM
    17
           al.                                 OF POINTS AND AUTHORITIES
    19                                         [Declarations of Mark Ravis and David
    18
    20                  Defendants.            Martin; [Proposed] Order filed
    19                                         concurrently]
    21
    20
    22                                         Date: March 4, 2021
    21                                         Time: 1:30 p.m.
    23
                                               Before: Hon. Otis D. Wright II
    22
    24                                         Courtroom: 1
    23
    25
                                               Complaint Filed: Dec. 3, 2019
    24
    26
    25
    27
    26
    28

    27
                                                   1
    28         EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 2 of 7 Page ID #:3935



     1          TO THE HONORABLE COURT AND ALL PARTIES AND THEIR
     22
          ATTORNEYS OF RECORD:
     33

     4          PLEASE TAKE NOTICE THAT proposed amici curiae NAACP-
     4
     5    Compton Branch, the Congress of Racial Equality-California, and The
     5
     6
     6    Committee for Safe Havens (collectively, “Proposed Amici”) respectfully
     7
     7
     8    request that the Court grant the Proposed Amici ex parte leave to appear in
     8
     9    support of the relief requested by Plaintiff LA Alliance for Human Rights.
     9
    10
    10          As more fully set forth in the accompanying Memorandum of Points and
    11
    11
    12    Authorities, the Proposed Amici -- two eminent civil rights organizations and a
    12
    13    multidisciplinary task force that has been actively exploring the feasibility and
    13
    14
          legality of the same issues now before the Court – are in unique position to,
    15
    14
    16
    15    among other things, offer insight into the impact and efficacy of potential
    17
    16    remedies on the African-American community in the affected areas.
    18
    17
                This Application is made pursuant to Local Rule 7-19 and this Court’s
    19
    18
    20    invitation for third-party participation in its Order dated January 31, 2021. [Doc.
    19
    21
    20    No. 205].
    22
    21          Counsel for Proposed Amici advised counsel for Plaintiff LA Alliance for
    23
    22
    24    Human Rights and the other plaintiffs – who support this application -- as well as
    23
    25
          LOS ANGELES CITY ATTORNEY’S and FOLEY AND LARDNER LLP,
    24
    26
    25    principal counsel for defendants. As of the filing of this Application, the
    27
    26
    28    Proposed Amici do not know the defendants’ position regarding this Application.
    27
                                                   2
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 3 of 7 Page ID #:3936



     1    Pursuant to Local Civil Rule 7-19, the Proposed Amici provide the following
     22
          information:
     33

     4    Elizabeth Anne Mitchell, Esq.
     4    Matthew Donald Umhofer, Esq.
     5    SPERTUS LANDES AND UMHOFER LLP
     5
     6    617 West 7th Street, Suite 200
     6    Los Angeles, CA 90017
     7    Tel. (213) 205-6520
     7
     8
     8    Mary Wickham
     9    LA COUNTY ATTORNEY
     9    Hahn Hall of Admin.
    10
    10    500 W. Temple St. # 648
    11    Los Angeles, CA 90017
    11
    12    Tel. (213) 974-1833
    12
    13    Arlene Nancy Hoang, Esq.
    13
    14    Scott D. Marcus, Esq.
          Jessica Mariani, Esq.
    15
    14    LA CITY ATTORNEY’S OFFICE
    16
    15    200 North Main Street Room 675
          Los Angeles, CA 90012
    17
    16    Tel. (213) 978-7558
    18
    17
          Byron J. McLain, Esq.
    19
    18    FOLEY AND LARDNER LLP
    20    555 South Flower Street, Suite 3300
    19    Los Angeles, CA 90071-2411
    21
    20    Tel. (213) 972-4500
    22
    21    Brooke Alyson Weitzman, Esq.
    23
          William R. Wise, Jr., Esq.
    22
    24    ELDER LAW AND DISABILITY
    23    RIGHTS CENTER
    25
          1535 East 17th Street Suite 110
    24
    26    Santa Ana, CA 92705
    25    Tel. (714) 617-5353
    27
    26
    28

    27
                                                 3
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 4 of 7 Page ID #:3937



     1    Brandon D. Young, Esq.
     22   MANATT PHELPS AND PHILLIPS LLP
          2049 Century Park East, Suite 1700
     33   Los Angeles, CA 90067
     4    Tel. (310) 312-4281
     4
     5    Shayla Renee Myers, Esq.
     5
     6    LEGAL AID FOUNDATION OF LA
     6    7000 S. Broadway
     7    Los Angeles, CA 90003
     7
     8    Tel. (213) 640-3983
     8
     9    Catherine Elizabeth Sweetser, Esq.
     9    SCHONBRUN SEPLOW
    10
    10    11543 West Olympic Boulevard
    11    Los Angeles, CA 90064
    11
    12    Tel. (310) 396-0731.
    12
    13
          Respectfully Submitted,
    13
    14

    15
    14    Dated: March 4, 2021                  MARK RAVIS & ASSOC.
    16
    15
                                         By:           /s/ Mark Ravis
    17
    16                                                 Mark Ravis, Esq.
    18                                                 David Martin, Esq.
    17
                                                       Attorneys for Proposed Amici
    19
    18
    20
    19
    21                MEMORANDUM OF POINTS AND AUTHORITIES
    20
    22
    21          This request is made on the ground that the Court has the inherent
    23
    22
    24    authority and discretion to allow a non-party to participate as an amicus curiae.
    23
    25
          See Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), abrogated on other
    24
    26
    25
          grounds by Sandin v. Conner, 515 U.S. 472 (1995); Nat. Res. Def. Council v.
    27
    26
    28    Evans, 243 F.Supp.2d 1046, 1047 (N.D. Cal. 2003). This authority and discretion
    27
                                                   4
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 5 of 7 Page ID #:3938



     1    is commonly exercised to grant such participation in matters of general public
     22
          interest having ramifications beyond the named parties and in which amicus can
     33

     4    be helpful to the Court. Miller-Wohl Co., Inc. v. Comm’r. of Labor and Industry,
     4
     5    694 F.2d 203, 204 (9th Cir. 1982); Sonoma Falls Dev. LLC v. Nevada Gold &
     5
     6
     6    Casinos, Inc., 272 F.Supp.2d 919, 925 (N.D. Cal. 2003).
     7
     7
     8          The Court has recognized that the matters at issue in this action transcend
     8
     9    the interests and concerns of the named parties as those matters implicate serious
     9
    10
    10    public health, safety, and general welfare considerations on a local, regional, and
    11
    11
    12    potentially statewide level.   Organizations such as the Proposed Amici have
    12
    13    been involved in issues affecting this community in the past. See, e.g., Peruta v.
    13
    14
          Cnty. of San Diego (9th Cir. 2016) 824 F.3d 919, 955.) (citing Amicus Curiae
    15
    14
    16
    15    brief of the Congress of Racial Equality, Inc. for its discussion of evidence of
    17
    16    efforts to disarm ethnic minorities in the history of California’s gun control
    18
    17
          efforts); Coalition to Defend Affirmative Action v. Brown, 674 F.3d 1128 (9th
    19
    18
    20    Cir. 2012) (Los Angeles NAACP and California Branches appeared as amici
    19
    21
    20    curiae in lawsuit alleging ethnic minorities being unfairly excluded from higher
    22
    21    education).
    23
    22
    24         As the Court has also noted, homelessness disproportionately affects
    23
    25
          minority groups, particularly African-Americans. Their community should have
    24
    26
    25    a seat at the table as the Court contemplates necessary solutions and orders. The
    27
    26
    28

    27
                                                   5
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 6 of 7 Page ID #:3939



     1    situation is dire and government, despite good intentions, has failed to deliver
     22
          solutions proportionate to the problem.
     33

     4          The Parties to this document support the Complaint brought by the LA
     4
     5    Alliance for Human Rights and the requested relief. The Parties propounding
     5
     6
     6    this document are branches of two of the largest civil rights organizations in the
     7
     7
     8    United States: National Association for the Advancement of Colored People
     8
     9    (NAACP) and the Congress of Racial Equality-California (C.O.R.E.). The
     9
    10
    10    Committee for Safe Havens is an unincorporated associated of private
    11
    11
    12    professionals (engineer, architect, attorneys, medical finance expert, medical
    12
    13    personnel, activists with experience in providing homeless shelters), all working
    13
    14
          pro bono. (Declaration of Mark Ravis, ¶¶ 4-5). The group was created with the
    15
    14
    16
    15    goal of addressing precisely the issues before this Court, both in terms of
    17
    16    developing novel, feasible approaches to homelessness but also to ensuring that
    18
    17
          those potential plans raised no legal issues. (Declaration of David Martin, ¶ 4).
    19
    18
    20          All of the members of the Committee for Safe Havens as well as
    19
    21
    20    representatives from CORE-California and the NAACP-Compton are willing to
    22
    21    work with or advise the Court on a pro bono basis, if requested to do so. (Ravis
    23
    22
    24    Decl., ¶ 7).
    23
    25
                 For the foregoing reasons, the Proposed Amici respectfully request leave
    24
    26
    25    of the Court to support the relief requested in this litigation.
    27
    26
    28

    27
                                                     6
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
Case 2:20-cv-02291-DOC-KES Document 229 Filed 03/04/21 Page 7 of 7 Page ID #:3940



     1    Respectfully Submitted,
     22
          Dated: March 4, 2021              MARK RAVIS & ASSOC.
     33

     4
     4
                                      By:          /s/ Mark Ravis
     5
                                                   Mark Ravis, Esq.
     5                                             David Martin, Esq.
     6                                             Attorneys for Proposed Amici
     6
     7
     7
     8
     8
     9
     9
    10
    10
    11
    11
    12
    12
    13
    13
    14

    15
    14
    16
    15
    17
    16
    18
    17
    19
    18
    20
    19
    21
    20
    22
    21
    23
    22
    24
    23
    25
    24
    26
    25
    27
    26
    28

    27
                                               7
    28     EX PARTE APPLICATION TO APPEAR IN SUPPORT OF LA ALLIANCE FOR HUMAN RIGHTS
